Citation Nr: 1547627	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  07-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Whether the special apportionment of the appellant's dependency and indemnity compensation (DIC) benefits for the appellant's child R. P. for the period from August 1, 2005 to August 10, 2010 was valid. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1989 to March 1992.  The Veteran is deceased, and the appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 Special Apportionment Decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted special apportionment of the appellant's DIC benefits.

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

A Board hearing in this case was scheduled for August 2011, and proper notice of this scheduled Board hearing was provided to both parties in this case.  However, the appellant failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.  


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse, and the appellant receives DIC benefits.

2.  During the appeal period, R. P. was the child of the Veteran and the appellant, was below the age of 18, and was not in the custody of the appellant.  

3.  R. P.'s custodians submitted a claim for apportionment of the appellant's DIC benefits on behalf of R. P. based on hardship; prior to the grant of apportionment, the probative evidence shows that R. P.'s custodians had a negative monthly net income of approximately $440; and, the probative evidence shows that R. P.'s custodians experienced hardship. 

4.  The appellant had a negative monthly net income of approximately $800 prior to the grant of apportionment; the appellant's award of DIC benefits included additional benefits for a dependent child (R. P.); R. P.'s custodians were granted entitlement to special apportionment of the appellant's DIC benefits at a payable rate of 20 percent; and, the apportionment of the appellant's DIC benefits at payable rate of 20 percent did not cause undue hardship for the appellant.  


CONCLUSION OF LAW

Special apportionment of the appellant's DIC benefits for the appellant's child R. P. for the period from August 1, 2005 to August 10, 2010 was valid, and the 20 percent rate of payment thereof was valid.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.461 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In January 2012, the Board remanded the case and directed the RO to ensure that all contested claims procedures have been followed, specifically to include furnishing R. P.'s custodians with a copy of the appellant's substantive appeal or the content of the substantive appeal.  The RO furnished R. P.'s custodians with the content of the appellant's substantive appeal by letter in June 2013.  No additional evidence was submitted by either party, and therefore issuance of a supplemental statement of the case was not necessary.  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Analysis

The Board notes that the statutory and regulatory duties to notify and assist do not apply to decisions regarding how benefits are paid, as in this case.  Sims v. Nicholson, 19 Vet. App. 453 (2006).

The Board notes that the appellant in this case is the Veteran's surviving spouse, and the other party in this case is the appellant's child R. P.'s custodians.  Both parties in this case have been provided all of the requisite notices under VA's contested claim procedures.  See generally 38 C.F.R. § 19.100-02 and 20.501-04 (2015).  

The Board acknowledges that in February 2014, the RO sent copies of the February 2014 supplemental statement of the case to the appellant and R. P.'s custodians, and in March 2014, the copy thereof that was sent to R. P.'s custodians was returned as undeliverable.  However, as noted above, no new evidence was received, and therefore issuance of the February 2014 supplemental statement of the case was not necessary.  See generally 38 C.F.R. § 19.31.  The Board also notes that the copy thereof was sent to R. P.'s custodians' most recent address of record.  For these reasons, the Board concludes that R. P.'s custodian's non-receipt of a copy of the February 2014 supplemental statement of the case does not constitute a failure to provide requisite notice of a procedural action.

The Board also acknowledges that a new Board hearing was scheduled for October 2015, and notice thereof was sent to the appellant but not to R. P.'s custodians.  However, a Board hearing had already been scheduled for August 2011, proper notice of this scheduled Board hearing was provided to both parties, and the appellant failed to appear for the scheduled Board hearing.  Therefore, as noted above, the appellant's prior request for a Board hearing is considered withdrawn.  Further, since August 2011, neither party in this case has requested a Board hearing.  The Board concludes that scheduling of the October 2015 Board hearing was not necessary, and the failure to provide proper notice to both parties of the scheduled October 2015 hearing was harmless error. 

The appellant receives DIC benefits as the Veteran's surviving spouse, and the appellant contends that the January 2006 grant of special apportionment of the appellant's DIC benefits for the appellant's child R. P. was not valid.  The Board notes that the other party in this case, R. P.'s custodians, has not submitted an appeal in this case and has not argued for a higher rate of apportionment.  Thus, the Board will consider whether the grant of special apportionment of the appellant's DIC benefits for R. P. was valid, and if so, whether the rate of payment of special apportionment was valid.  

First, the evidence shows that at all times during the appeal period, R. P. was the child of the Veteran and the appellant, was below the age of 18, and was in the custody of D. L and C. L. (R. P.'s custodians).  See R. P.'s birth certificate (showing that R. P. turned 18 in August 2010); February 1994 Consent Judgement (granting custody of R. P. to D. L. and C. L.).  There is no evidence of record or argument by the appellant to contradict these facts.  Therefore, as a matter of law, the Board holds that apportionment of the appellant's award of DIC benefits for R. P. was valid.  See 38 C.F.R. § 3.461 (providing that the Veteran's surviving spouse's award of DIC benefits will be apportioned where there is a child under 18 years of age and not in the custody of the surviving spouse, and such award of DIC benefits will not be apportioned under this condition for a child over the age of 18 years).  

Second, the evidence shows that the grant of special apportionment for R. P. at a payable rate of 20 percent of the appellant's total award of DIC benefits was valid.  

R. P.'s custodians claimed for apportionment of the appellant's DIC benefits on behalf of R. P. and submitted an October 2005 statement of monthly income and expenses that showed a negative monthly net income of approximately $440.  See October 2005 statement.  Because of R. P.'s custodian's reported negative monthly net income, the RO granted entitlement to special apportionment of the appellant's DIC benefits for R. P.  See January 2006 Special Apportionment Decision.   

Under 38 C.F.R. § 3.461, the share of apportioned funds for each minor child, including a child not in the surviving spouse's custody, will be at rates approved by the Under Secretary for Benefits except when the facts and circumstances in a case warrant special apportionment under 38 C.F.R. § 3.451.  38 C.F.R. § 3.451 provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, DIC benefits may be apportioned between the Veteran's surviving spouse and children on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, the income and resources of the parties involved, and special needs of the parties involved.  Ordinarily, apportionment of more than 50 percent of the surviving spouse's benefits would constitute undue hardship on her while apportionment of less than 20 percent of her benefits would not provide a reasonable amount for any apportionee.   38 C.F.R. § 3.451.

Because the evidence shows that R. P.'s custodians had a negative monthly net income of approximately $440 prior to the grant of apportionment, the Board finds that R. P.'s custodians experienced hardship.  The Board acknowledges the appellant's argument that she believes that R. P.'s custodians are lying about their funds.  See January 2008 notice of disagreement.  However, the appellant has not indicated which funds she believes were lied about, the appellant has not provided corroborating evidence to support her argument, and there is no indication that the appellant lived with R. P.'s custodians during the appeal period or otherwise has first-hand knowledge as to R. P.'s custodian's finances.  Accordingly, the Board finds that the appellant's argument is merely speculation, and is therefore of no probative value.  On the other hand, R. P.'s custodians are competent to report their own monthly income and expenses, and the Board finds that the October 2005 statement of their monthly income and expenses is credible and therefore has probative value.  Thus, the probative evidence shows that R. P.'s custodians experienced hardship.

Because R. P.'s custodians experienced hardship, the grant of special apportionment was valid, so long as the apportionment of the appellant's DIC benefits would not cause the appellant undue hardship.  

The Board notes that the appellant's award of DIC benefits included additional benefits for a dependent child (R. P.).  See May 1993 notice of grant of benefits; May 1993 VA 21-8947.  Prior to the effective date of the grant of apportionment, the appellant was therefore receiving a total award of DIC benefits in the amount of $1240 per month.  Then, on the effective date of the grant of apportionment, the appellant's share of DIC benefits was reduced to $993, and the apportionee's share of the DIC benefits in the amount of $247 was paid to R. P.'s custodians.  See e.g., October 2010 C&P Master Record - Audit Writeout (showing payments to the appellant); other October 2010 C&P Master Record - Audit Writeout (showing payments to R. P.'s custodians).  Thus, the evidence shows that the grant of special apportionment of the appellant's total award of DIC benefits for R. P. was at a rate payable of 20 percent, which is the minimum rate that would provide a reasonable amount for any apportionee under 38 C.F.R. § 3.451.  

The Board acknowledges that the appellant submitted statements of monthly income and expenses that showed a negative monthly net income of approximately $800 prior to the grant of apportionment.  See October 2005 appellant's statement; see also January 2006 Financial Status Report.  However, given that the appellant's award of DIC benefits prior to apportionment included additional benefits for R. P., but R. P. was not in her custody during the appeal period, the Board finds that apportioning to R. P. a share of the DIC benefits that was granted to compensate for a dependent child would not constitute an undue hardship for the appellant.  For this reason, and given that 20 percent is the minimum rate that would provide a reasonable amount for any special apportionee under law, the Board finds that the apportionment of 20 percent of the appellant's DIC benefits for R. P. did not cause undue hardship for the appellant during the appeal period.

Because the evidence shows that the apportionee experienced hardship, and the rate of special apportionment did not cause undue hardship for the appellant, the Board concludes that the grant of special apportionment of DIC benefits for R. P. was valid and that the 20 percent payable rate of the special apportionment was valid.  38 C.F.R. § 3.451.  


ORDER

The special apportionment of the appellant's DIC benefits for the appellant's child R. P. for the period from August 1, 2005 to August 10, 2010 was valid. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


